Citation Nr: 1638059	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-29 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 RO decision that denied service connection for bilateral hearing loss.


FINDING OF FACT

The evidence is approximately evenly balanced as to whether the Veteran's current bilateral hearing loss disability is related to in-service acoustic trauma.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, a bilateral hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with this issue given the fully favorable nature of the Board's decision.


Service Connection

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d). 

In addition, the law provides that, where a Veteran served 90 days or more of qualifying service and organic diseases of the nervous system, such as sensorineural hearing loss, become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  This presumption is rebuttable by affirmative evidence to the contrary. 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340   (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2015); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran seeks entitlement to service connection for bilateral hearing loss on the basis that he was exposed to loud noises during active service.  In a statement received in October 2010, he stated that he was exposed to noise from rifles on the rifle range during boot camp, a 50-caliber muzzle load blast, and from the firing of several 105-millimeter Howitzers when he was stationed in the field while working in the motor pool.  He also reported noise exposure during an incident in service in which a battery on a 2.5-ton truck blew up when he was working on it as a mechanic.  He stated that his ears rang for hours after these incidents of noise exposure.  He stated that he attributed 70 percent of his hearing loss to the acoustic trauma in service.  

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385; see also McKinney v. McDonald, 28 Vet. App. 15   (2016) (holding that a minimum degree of hearing loss is a prerequisite for entitlement to service connection, and that a change in hearing as a result of service is a disability if it exceeds the levels specified in 38 C.F.R. § 3.385).  

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA compensation purposes (i.e., under 38 C.F.R. § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155 (1993).  To establish entitlement to service connection, it is not required that a hearing loss disability by these standards of 38 C.F.R. § 3.385 be demonstrated during service, including at time of separation, although a hearing loss disability by these standards must be currently present, and service connection is possible if this current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

The results of the Veteran's February 2011 VA audiological examination confirm that he has sufficient hearing loss in each ear to be considered a disability according to the requirements of 38 C.F.R. § 3.385.  The question remaining is whether his current bilateral hearing loss disability is related to service.

The evidence reflects that the Veteran had noise exposure both during and after service.

The Veteran's DD Form 214 shows that he had no foreign service, and did not receive any combat citations.  His primary military occupational specialty (MOS) was wheeled vehicle mechanic, and he was assigned to an artillery unit.

Service treatment records reflect that audiometric testing on pre-induction medical examination in February 1966 revealed right ear decibel thresholds of 10(25), 10(20), 10(20), 10(20), and 10(15), and left ear decibel thresholds of 10(25), 10(20), 10(20), 10(20), and 10(15), at the respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz.  Service department audiometric readings prior to October 31, 1967 must be converted from American Standards Association (ASA) units to International Standards Organization-American National Standards Institute (ISO-ANSI) units.  Therefore, the ASA units have been converted to ISO-ANSI units and are represented by the figures in parentheses above.)  In a February 1966 report of medical history, the Veteran denied a history of hearing loss.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  

The Veteran's audiometric results on induction examination suggested that he had some degree of hearing loss at the time of his entrance into service.  However, hearing loss was not noted by the examiner on the pre-induction examination report, and the Board finds that since the pre-induction audiometric testing does not show that the Veteran had a hearing loss disability (as defined by 38 C.F.R. § 3.385) at the time of his entry into service, therefore he did not have a hearing defect and is presumed to have been in sound condition as to his hearing at that time.  See McKinney, supra (holding that hearing loss noted on an entrance examination that does not meet the requirements of § 3.385 is not a "defect" because it is not considered a disability for VA purposes).

Service treatment records reflect that in a May 1968 report of medical history, the Veteran denied a history of hearing loss or ear trouble.  Audiometric testing on separation examination in May 1968 revealed right ear decibel thresholds of 15, 15, 15, and 15, and left ear decibel thresholds of 15, 15, 15, and 15, at the respective frequencies of 500, 1000, 2000, and 4000 hertz.  On clinical evaluation, his ears and eardrums were normal; no perforation was seen.  The Veteran's physical profile (PULHES) at separation included H-1 (normal) for his hearing.  See McIntosh v. Brown, 4 Vet. App. 553, 555 (1993) (providing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the service member on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).  A hearing loss disability was not shown on separation examination.  Service treatment records are entirely negative for hearing loss.

The Veteran has submitted reports of private audiological examinations from Sacramento Ear, Nose and Throat (ENT) and Sutter Medical Foundation dated in February 1999 and August 2010, respectively, which show bilateral hearing loss.

The Veteran has submitted multiple lay statements from friends and family, which are collectively to the effect that he had a long history of hearing loss.  In a November 2010 statement, the Veteran's brother L. stated that during his service in the Army, the Veteran complained of hearing loss, and he had an ever-increasing hearing problem after discharge.  His former wife stated that during the Veteran's service, she recalled that when he came home after spending a day in the field with artillery, he complained of ringing in his ears, and she noticed a change in his hearing after a truck battery exploded in his face.  The Veteran's brother P. stated that he and the Veteran spent many years working together on different jobs, and that as far back as the early 1970s, the Veteran had difficulty hearing.  He stated that he worked daily with him on construction sites and recalled that the Veteran needed to have information repeated to him on a regular basis.

On VA audiological examination in February 2011, the examiner noted that the claims file had been reviewed, and discussed pertinent records.  The examiner indicated that service treatment records showed normal hearing bilaterally on entrance and separation physical examinations in February 1966 and May 1968.  She noted that a February 1999 private hearing test from Sacramento ENT showed normal hearing bilaterally through 2000 hertz, with approximately 60 decibel hearing loss from 3000 to 8000 hertz, and a private test from Sutter showed normal hearing through 1000 hertz, mild loss at 2000 hertz, and approximately 65 decibel loss from 3000 to 8000 hertz.  The Veteran reported that he had military noise exposure during service.  He said his duty assignment was artillery support, and he denied any combat experience.  He reported noise from training (with M-14s, 50-caliber weapons, and 105s), and on one occasion when a battery blew up in his face.
from the discharge of weapons.  He said he had no hearing protection in service.  He stated that after service, he performed construction work, was an electrician, an automobile mechanic, and recently, worked in retail.  He said he only wore hearing protection while doing construction work when nailing studs into the ground, and said he had no occupational noise exposure as an electrician.  He related that he wore hearing protection as an automobile mechanic.  He denied recreational noise exposure.  He reported bilateral tinnitus with an onset of about five to ten years ago.

The examiner conducted audiological testing, and diagnosed bilateral sensorineural hearing loss.  The examiner opined that it was less likely than not that the current hearing loss and tinnitus are the result of incidents in service.  The rationale for the opinion was that the Veteran gave a limited history of noise exposure during military service, and the onset of his tinnitus was approximately five to ten years ago.  She indicated that the service treatment records showed that tests of his hearing were all normal, and therefore there was an absence of hearing loss during service.  The Veteran was also noted to have a history of post-service occupational noise exposure without hearing protection.  The examiner opined that the Veteran's hearing loss and tinnitus are less likely as not (less than 50/50 probability) due to noise exposure during military service.  The examiner indicated that her opinion was based on the Veteran's case history, a review of the claims file, and the configuration of the audiogram.

In his April 2012 notice of disagreement, the Veteran reiterated that he was exposed to hazardous noise levels in service, and asserted that his hearing loss started during service and had increased since then.  He contended that his hearing loss was not age-related.  In an October 2012 letter, he reiterated his contentions.  He wrote, "I am not stating that the amount of hearing loss I have now is from service related noise exposure.  What I am stating is that while in the U.S. Army, doing my job, I was exposed to unusually loud noise, performing my duties as a soldier.  My hearing loss started while I was in the service.  30% of the hearing loss I have now is due to the noise I was exposed to while in the service...."  He said that he learned not to complain about anything in service to avoid being put on special duty, cleaning something up.  He asserted that he lost a percentage of his hearing during service, and said he wanted compensation for this hearing loss.

After a review of the evidence of record, the Board concedes the Veteran's in-service acoustic trauma, based on his MOS  and his competent lay statements regarding noise exposure.  There is evidence of record both weighing for and against his claim.

The Board finds that a hearing loss disability (under 38 C.F.R. § 3.385) was not demonstrated in either ear on separation audiometric examination in May 1968.  The first objective evidence of a hearing loss disability is shown in 1999.  There is no objective evidence of sensorineural hearing loss manifested to a compensable degree within the first year after separation from active duty.  

Evidence against the Veteran's claim includes the fact that the Veteran denied having hearing loss at separation from his period of active duty in 1968, and the fact that service treatment records are negative for complaints, treatment or diagnosis of hearing loss, which weighs against the credibility of his more recent statements.  Further, the February 2011 VA medical opinion constitutes probative evidence against the Veteran's claim.  It is based on current examination results and a review of the medical record.  The examiner explained the opinion with references to the Veteran's active duty and post-service medical and occupational history, and in-service and his significant post-service noise exposure as a construction worker.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Green v. Derwinski, 1 Vet. App. 121 (1991).  

Evidence weighing in favor of the claim includes the lay statements from the Veteran, his friends and family reflecting a long history of hearing difficulty in service and since then.  The Board finds that these statements are both competent and credible, and show that he experienced a decrease in hearing acuity at the time of his in-service acoustic trauma and that it persisted until the present, demonstrating continuity of hearing loss symptoms since service.  38 C.F.R. §§ 3.303 (b), 3.309(a) (2015); see also Walker, supra.

After reviewing all the relevant lay and medical evidence, the Board finds that the weight of this evidence (the most probative of it) indicates the Veteran has experienced continuous hearing loss symptoms since separation from active duty service.  

The mandate to accord the appellant the benefit of the doubt is triggered when 
 the evidence has reached a stage of balance.  Given the Veteran's current bilateral loss, the lay statements regarding continuity of symptomatology, conceded in-service noise exposure, and the conflicting medical opinion, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current bilateral hearing loss is related to his service.  Accordingly, the benefit of the doubt rule will be applied, and service connection for bilateral hearing loss is granted.  38 U.S.C.A. § 1110, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.303, 3.385 (2015).


ORDER

Service connection for bilateral hearing loss is granted.




______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


